Citation Nr: 0717313	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for deficient color 
perception (color blindness).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel







INTRODUCTION

The veteran had active military service from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In January 2006, a Deputy Vice Chairman at the Board granted 
the veteran's motion, through his representative, to advance 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  
Additionally, in January 2006 and December 2006, the Board 
remanded this case to the Appeals Management Center (AMC) for 
additional development.  That development has been completed 
and the case is again before the Board.  


FINDING OF FACT

The veteran's deficient color perception pre-existed service, 
was not aggravated by service, nor is there evidence that 
deficient color perception was subject to a superimposed 
injury or disease during service.  


CONCLUSION OF LAW

Deficient color perception, or disability superimposed on 
deficient color perception, was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. § 1110; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for disease 
(not defects) of congenital, development, or familial origin.  
Service connection is warranted if the evidence, as a whole, 
establishes that a familial condition was incurred or 
aggravated during service within the meaning of VA law and 
regulations.  See VAOPGCPREC 82-90 (July 18, 1990).  In that 
opinion, it was noted that a disease considered by medical 
authorities to be of congenital, familial (or hereditary) 
origin by its very nature preexists a claimants' military 
service, but that service connection for such diseases could 
be granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514- 15 (1993).  

Congenital or developmental defects are not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2006); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The only possible 
exception to this rule is if there is probative evidence that 
a defect was subject to superimposed disease or injury during 
service.  If superimposed disease or injury does occur, 
service connection may indeed be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  

In this case, the veteran's service medical records reflect 
an August 1942 report of physical examination for entrance 
into the service.  The veteran's color perception at that 
time was noted as good.  During a separation medical 
examination in December 1945, the veteran's color perception 
was noted as being fair, vision was 20/20 uncorrected 
bilaterally, and there was no disease or anatomical defects 
noted of the eyes.  The remainder of the service medical 
records do not contain any complaints of or treatment for 
deficient color perception.  The veteran subsequently filed 
his application for service connection in February 2003.  

Post-service medical evidence reflects a report of July 2006 
VA eye examination.  The examiner diagnosed the veteran with 
nuclear sclerotic cataracts and dry eye syndrome, both age 
related; as well as POAG (primary open-angle glaucoma) versus 
glaucoma suspect.  The examiner also diagnosed the veteran 
with impaired color vision.  He commented that impaired color 
vision was likely a "congenital anomaly," which "is not at 
least as likely as not related to service activity."  

Thereafter, the Board obtained a supplemental medical opinion 
in January 2007 from the same examiner who had conducted the 
VA examination in July 2006.  In particular, that medical 
opinion notes the following, 

Review of the [the veteran's] chart does not 
indicate any etiology, mechanism, or clinical 
examination finding that would suggest an 
acquired cause of color blindness.  Most 
forms of color blindness are congenital; that 
is, present since birth.  Specifically, there 
is no abnormality of the macula noted on 
examination.  [The veteran's] handwritten 
letter does not suggest, indicate, or imply 
that his dyschromatopsia [color blindness] 
developed, worsened, or progressed during his 
time in the service; rather, it states that 
he was color blind upon discharge.  This is 
not inconsistent with congenital color 
blindness; it merely suggests that he was 
likely color blind upon admission to the 
armed forces.  

In summary, given the color vision, 
supplemental testing, and lack of retinal 
findings suggestive of progressive loss of 
color vision, I cannot conclude that the 
color blindness is due to any other cause 
than a congenital etiology.  

While it would appear that the veteran's deficient color 
perception is a congenital defect, as compared to a disease 
of congenital origin, the Board notes that the medical 
evidence of record does not clearly establish that fact.  As 
noted above, the VA examiner described the veteran's color 
blindness as a "congenital anomaly."  The Board notes that 
it is not competent to interpret the meaning of "congenital 
anomaly" or to supplement the record with an unsubstantiated 
medical conclusion regarding the proper classification of the 
veteran's deficient color perception as a congenital disease 
or defect.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nevertheless, whether deficient color perception 
is considered a congenital disease or defect for purposes of 
the Board's analysis, the preponderance of the evidence is 
against the veteran's claim for service connection for 
deficient color perception.  

Considering deficient color perception as a congenital 
disease, pursuant to statutory provisions, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (2003) (holding that to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).   

As to the first question (concerning whether the veteran's 
deficient color perception existed prior to service), the 
Board finds that based upon a review of all the evidence of 
record, the existence of veteran's deficient color perception 
prior to service is established by clear and unmistakable 
evidence.  In this case, notwithstanding that a color 
perception deficiency was not identified at service entrance, 
a VA examiner has identified the veteran's deficient color 
perception as being of congenital origin.  The examiner's 
opinion was based on a review of the claims file and 
examination of the veteran.  The rationale behind the 
examiner's opinion was also provided.  Thus, the veteran's 
deficient color perception, being congenital, by it very 
nature, existed prior to his entry into service.  Otherwise, 
there is a lack of competent medical evidence of record that 
rebuts the VA examiner's opinion, and neither the veteran nor 
his representative have alluded to or identified any such 
medical evidence.  

As to the second question (concerning whether increased 
disability occurred during service), the Board finds the only 
competent medical evidence on this issue weighs against the 
claim.  As noted above, the veteran's entrance medical 
examination noted the veteran's color perception as good.  
During his separation medical examination, the veteran's 
color perception was noted as being fair.  In January 2007, 
the VA examiner noted that any such difference in perception 
at service entrance and separation was not inconsistent with 
congenital color blindness and that it merely suggested that 
the veteran was likely color blind upon entrance into 
service.  Additionally, the examiner found no evidence 
suggestive of a progressive loss of color vision.  The Board 
also finds probative the fact that the veteran was not aware 
of any change in his color perception until his separation 
medical examination, thus inferring that his color vision did 
not undergo a perceptible worsening during service.  
Furthermore, there is a lack of any post-service medical 
evidence reflecting treatment for the veteran's deficient 
color perception.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Therefore, in conclusion, the Board finds, considering the 
veteran's deficient color perception as a congenital disease, 
that the presumption of soundness has been rebutted by clear 
and unmistakable evidence that the veteran's deficient color 
perception existed prior to service and was not aggravated by 
service.  

Considering deficient color perception as a congenital 
defect, the veteran's service medical records and other post-
service medical evidence simply do not reflect any 
superimposed disease or injury during service.  Without 
evidence of a superimposed disease or injury during service, 
the veteran is not entitled to service connection for 
deficient color vision based on in-service incurrence or 
aggravation.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-
90.  

The Board has considered the veteran's written contentions 
with regard to his claim.  While the Board does not doubt the 
sincerity of the veteran's belief that his deficient color 
perception is related to his period of active service, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the medical relationship 
between any current disability and service.  See Bostain v. 
West, v. West, 11 Vet. 124, App. 124, 127 (1998) (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the veteran's 
assertions, alone, cannot provide a basis for a grant of 
service connection.  

Accordingly, and because the record is otherwise completely 
devoid of any competent medical evidence to suggest that the 
veteran's preexisting deficient color perception was 
aggravated by service or subject to a superimposed injury or 
disease during service, service connection for deficient 
color perception must be denied.  38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

II. The Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals of Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Notice letters in March 2003, February 2006, and January 2007 
fully satisfy the duty to notify provisions, and the veteran 
has had a meaningful opportunity to participate in his claim, 
and is therefore not prejudiced.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection for deficient color 
perception, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Nonetheless, in June 2006 and January 2007, the veteran was 
informed of the provisions regarding the assignment of 
effective dates and disability rating elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been fully 
satisfied.  The veteran was medically examined for VA 
purposes and the examiner provided a medical opinion 
concerning the issue on appeal.  Additionally, the veteran's 
service medical records are associated with the claims file 
as are records from the VA Medical Center in Omaha, Nebraska.  
The Board notes that in November 2003, the veteran identified 
private physicians from whom he was receiving treatment.  He 
has not submitted, however, the necessary medical release of 
information forms (VA Form 21-4142) which would allow VA to 
obtain records from these providers.  The veteran was 
notified of this fact in a September 2006 supplemental 
statement of the case (SSOC).  No medical release forms have 
been received from the veteran since the September 2006 SSOC.  
Otherwise, in June 2006, the veteran indicated that he did 
not have any additional information or evidence to submit in 
support of his claim.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

ORDER

Service connection for color blindness is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


